
	
		I
		111th CONGRESS
		1st Session
		H. R. 4235
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Kennedy
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide
		  assistance for graduate medical education funding for women’s
		  hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Women's Hospitals Education Equity
			 Act.
		2.Support of
			 graduate medical education programs in women's hospitalsSubpart IX of part D of title III of the
			 Public Health Service Act (42 U.S.C. 256e et seq.) is amended—
			(1)in the subpart
			 heading, by adding and
			 women's hospitals at the end;
			(2)in section
			 340E(a), by striking subpart and inserting
			 section; and
			(3)by adding at the
			 end the following:
				
					340E–1.Support of
				graduate medical education programs in women's hospitals
						(a)PaymentsThe
				Secretary shall make two payments under this section to each women's hospital
				for each of fiscal years 2010 through 2014, one for the direct expenses and the
				other for indirect expenses associated with operating approved graduate medical
				residency training programs. The Secretary shall promulgate regulations
				pursuant to the rulemaking requirements of title 5, United States Code, which
				shall govern payments made under this section.
						(b)Amount of
				payments
							(1)In
				generalSubject to paragraphs (2) and (3), the amounts payable
				under this section to a women's hospital for an approved graduate medical
				residency training program for a fiscal year shall be each of the
				following:
								(A)Direct expense
				amountThe amount determined in accordance with subsection (c)
				for direct expenses associated with operating approved graduate medical
				residency training programs for a fiscal year.
								(B)Indirect expense
				amountThe amount determined in accordance with subsection (c)
				for indirect expenses associated with the treatment of more severely ill
				patients and the additional costs relating to teaching residents in such
				programs for a fiscal year.
								(2)Capped
				amount
								(A)In
				generalThe total of the payments made to women's hospitals under
				paragraph (1) in a fiscal year shall not exceed the funds appropriated under
				subsection (f) for such payments for that fiscal year.
								(B)Pro rata
				reductions of paymentsIf the Secretary determines that the
				amount of funds appropriated under subsection (f) for a fiscal year is
				insufficient to provide the total amount of payments otherwise due for such
				periods under paragraph (1), the Secretary shall reduce the amounts so payable
				on a pro rata basis to reflect such shortfall.
								(c)Application of
				annual reporting and other provisionsThe provisions of
				subsections (b)(3), (c), and (d) of section 340E shall apply with respect to
				women's hospitals funded under this section in the same manner as such
				provisions apply with respect to children's hospitals funded under such section
				340E. In applying such provisions, the Secretary may make such modifications as
				may be necessary to apply such provisions with respect to women's
				hospitals.
						(d)Making of payments
							(1)Interim
				paymentsThe Secretary shall determine, before the beginning of
				each fiscal year involved for which payments may be made for a hospital under
				this section, the amounts of the payments for direct graduate medical education
				and indirect medical education for such fiscal year and shall (subject to
				paragraph (2)) make the payments of such amounts in 12 equal interim
				installments during such period. Such interim payments to each individual
				hospital shall be based on the number of residents reported in the hospital's
				most recently filed Medicare cost report prior to the application date for the
				Federal fiscal year for which the interim payment amounts are established. In
				the case of a hospital that does not report residents on a Medicare cost
				report, such interim payments shall be based on the number of residents trained
				during the hospital's most recently completed Medicare cost report filing
				period.
							(2)WithholdingThe
				Secretary shall withhold up to 25 percent from each interim installment for
				direct and indirect graduate medical education paid under paragraph (1) as
				necessary to ensure a hospital will not be overpaid on an interim basis.
							(3)ReconciliationPrior
				to the end of each fiscal year, the Secretary shall determine any changes to
				the number of residents reported by a hospital in the application of the
				hospital for the current fiscal year to determine the final amount payable to
				the hospital for the current fiscal year for both direct expense and indirect
				expense amounts. Based on such determination, the Secretary shall recoup any
				overpayments made and pay any balance due to the extent possible. The final
				amount so determined shall be considered a final intermediary determination for
				the purposes of section 1878 of the Social Security Act and shall be subject to
				administrative and judicial review under that section in the same manner as the
				amount of payment under section 1886(d) of such Act is subject to review under
				such section.
							(e)DefinitionsIn
				this section:
							(1)Approved
				graduate medical residency training programThe term
				approved graduate medical residency training program has the
				meaning given the term approved medical residency training program
				in section 1886(h)(5)(A) of the Social Security Act.
							(2)Direct graduate medical education
				costsThe term direct
				graduate medical education costs has the meaning given such term in
				section 1886(h)(5)(C) of the Social Security Act.
							(3)Women's
				hospitalThe term women's hospital means a
				hospital—
								(A)that has a
				Medicare provider agreement under title XVIII of the Social Security
				Act;
								(B)that has an
				approved graduate medical residency training program;
								(C)that has not been
				excluded from the Medicare prospective payment system;
								(D)that had at least
				3,000 births during 2007, as determined by the Centers for Medicare &
				Medicaid Services; and
								(E)with respect to
				which and as determined by the Centers for Medicare & Medicaid Services,
				less than 4 percent of the total discharges from the hospital during 2007 were
				Medicare discharges of individuals who, as of the time of the discharge—
									(i)were enrolled in
				the original Medicare fee-for-service program under part A of title XVIII of
				the Social Security Act; and
									(ii)were not enrolled
				in—
										(I)a Medicare
				Advantage plan under part C of title XVIII of that Act;
										(II)an eligible
				organization under section 1876 of that Act; or
										(III)a PACE program
				under section 1894 of that Act.
										(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, $12,000,000 for fiscal year 2010, and such sums as may be
				necessary for each of fiscal years 2011 through
				2014.
						.
			
